Exhibit 10.3.1


AMENDMENT NO. 1 TO
SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES AS
RESTATED EFFECTIVE JANUARY 5, 2005


WHEREAS, TRINITY INDUSTRIES, INC., a Delaware corporation (the “Company”), has
heretofore adopted the SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY
INDUSTRIES, INC. AND CERTAIN AFFILIATES AS RESTATED EFFECTIVE JANUARY 1, 2005
(“the Plan”) for the benefit of certain executive and managerial employees; and
WHEREAS, pursuant to those provisions of the Plan permitting the Company to
amend the Plan from time to time, the Company desires to amend the Plan to
remove a requirement related to participation in the Profit Sharing Plan for
Employees of Trinity Industries, Inc. and Certain Affiliates, as hereinafter
provided;
NOW THEREFORE, Section 4.01(a) of the Plan is hereby amended to be and read as
follows, effective January 1, 2011;
(a)
Compensation Reduction Contributions. For each Year, each Employer shall credit
the Compensation Reduction Contribution Account of each of its Employees
participating in the Plan with an amount agreed to be credited by such Employer
pursuant to a Compensation Reduction Agreement entered into between the Employer
and the Participant for such Year, as provided in Section 4.02 hereof. The
maximum amount that may be deferred each Plan Year shall be established by the
Administrator from time to time. Such Compensation Reduction Agreement shall
include a separate deferral election for each of the following types of
Compensation:

(i)
Base Compensation;

(ii)
Annual Incentive Compensation;

(iii)
Performance-Based Compensation; and





--------------------------------------------------------------------------------

Exhibit 10.3.1


(iv)
For Plan Years beginning prior to January 1, 2005, Award Compensation.

IN WITNESS WHEREOF, tie Company has caused this instrument to be executed in its
name and on its behalf of this ay of _____________ 2011 effective as of January
1, 2011.


TRINITY INDUSTRIES, INC.
By:    /s/ S. Theis Rice        
Title:     Sr. V.P. & CLO




ATTEST: /s/ William J. Goodwin    
                    


